DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
35 USC § 112: Applicant argues paragraphs 0084 and 0053 of the specification provide support for claimed limitations. The examiner respectfully disagrees. The paragraphs fail to provide support for entire embodiment as claimed with respect to independent claims 1, 8 and 15. Thus, rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-5, 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 8 includes limitations “...inserting the secondary content and the interactive content into the predetermined timeslot; pausing the first portion of the primary content at the predetermined timeslot”. In contrast, Para. 0056 states, “In embodiments when the interactive content is inserted into secondary timeslots 145F-I of streaming content 144, streaming content 144 is not paused but displays the interactive content when a timeslot of secondary timeslots 145F-I is reached during playback.” Independent claim 15 includes limitations “... responsive to determining that the interactive content is to be displayed as a separate content stream: pausing the primary content at the predetermined timeslot; and displaying the interactive content while the primary content is paused; pre-buffering, by the media device, a second portion of the primary content while the secondary content and the interactive content are presented by the media device at the predetermined timeslot; and presenting, subsequent to the predetermined timeslot, the second portion of the primary content”. Para. 0057 states “In embodiments when the interactive content is displayed as a separate content stream from streaming content 144, media device 114 may pause streaming content 144 if it is currently being displayed on display device 104. Media device 114 may then display the 
	Dependent claims lack support and rejected for same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolyukh et al (US PG Pub No. 2011/0078740), in view of Badawiyeh et al (US PG Pub No. 2019/0069004; Note: Badawiyeh incorporates US Patent No. 9,264,508 in its entirety in Para. 0194), in view of Coan et al (US PG PUB No. 2016/0173961), further in view of Desmond et al (US PG Pub No. 2021/0019779).

receiving, by the media device [270], content comprising primary content from a content provider (Fig. 1; Para. 0013, 0018-19);
analyzing, by the media device, metadata of the content; identifying, based on the metadata of the content, the secondary content to be presented by the media device and a predetermined timeslot within the content to present the secondary content on the media device, the metadata further includes related information associated with the secondary content (Figures 1; 0019-22, 0033, 0049, 0053-55);
retrieving, by the media device from the a first location, the secondary content from the content provider (Para. 0051, 0055);
pre-buffering, by the media device, the secondary content (Para. 0033, 0052, 0078)... a first portion of the primary content is presented by the media device (Figure 1); 0013, 0018-19), wherein the pre-buffering comprises: 
retrieving, by the media device, interactive content based on the related information associated with the secondary content (0016, 0019-22, 0026, 0033, 0049, 0051, 0053-55); 
inserting the secondary content and the interactive content into the predetermined timeslot (Para. 0033, 0049, 0051-52, 0055, 0074); 
presenting, by the media device, the secondary content and the interactive content at the predetermined timeslot within the content; the secondary content and 
presenting, subsequent to the predetermined timeslot, the second portion of the primary content (Figures 1; 0013-14, 0033, 0060).
However, the reference is unclear with respect to the primary content is encoded in a first format; the secondary content is encoded in a second format different from the first format. 
In similar field of endeavor, Badawiyeh et al teaches the primary content is encoded in a first format; the secondary content is encoded in a second format different from the first format (Figure 5-1, b; Abstract; Para. 0020). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of accommodating various devices with different set of capabilities. 
The references are unclear with respect to pre-buffering, the secondary content while a first portion of the primary content is presented; pausing the first portion of the primary content at the predetermined timeslot; and while the first portion of the primary content is paused; and pre-buffering, by the media device, a second portion of the primary content while.... responsive to determining that the content is to be presented as a separate content steam. 
In addition, Badawiyeh et al also teaches pre-buffering, the secondary content while a first portion of the primary content is presented; pausing the first portion of the primary content at the predetermined timeslot; and while the first portion of the primary content is paused; and pre-buffering, by the media device, a second portion of the 
The references are unclear with respect to retrieving, by the media device from a second location, interactive content..., wherein the related information identifies the second location and the second location is different from the first location; wherein the presenting further comprises: responsive to determining, based on related information associated with the interactive content whether to display the interactive content concurrently with theAtty. Dkt. No. 3634.0890001-3- Louqman Ackandy PARAMPATH Application No. 16/047,822secondary content, displaying the interactive content as an overlay over the secondary content.
In similar field of endeavor Coan et al teaches retrieving, by the media device from a second location, interactive content..., wherein the related information identifies the second location and the second location is different from the first location (Figures 1-2; Abstract, Para. Para. 0022, 0029-30). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of providing contextual supplemental information to users utilizing alternate resources. 
In addition, the reference teaches wherein the presenting further comprises: responsive to determining, based on related information associated with the interactive content whether to display the interactive content concurrently with 
The references are unclear with respect to performing, by the media device, image recognition of an image of the primary content. 
In similar field of endeavor, Desmond et al teaches performing, by the media device, image recognition of an image of the primary content (Para. 0190). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of identifying and accurately providing products and services available from advertisements to generate better revenue for content providers and/or advertisers.
Claims 2, 9 and 16 are rejected wherein the analyzing the metadata of the content comprises analyzing the metadata of the content to determine a start time and an end time of the predetermined timeslot for the secondary content (Bolyukh: 0019-22, 0033, 0049, 0054-55).
Claims 3, 10 and 17 are rejected wherein the analyzing the metadata of the content to identify the secondary content to be presented by the media device comprises analyzing the metadata of the content to determine the secondary content that is related to the primary content (Bolyukh: Para. 0022, 0054, 0076).

Claims 13 and 20 are rejected wherein providing the secondary content to a user at the start time of the predetermined timeslot of the secondary content (Bolyukh: Para. 0051, 0073).
Claims 7, 14 are rejected wherein retrieving the secondary content from the content provider comprises querying the content provider for the secondary content while the primary content is presented by the media device (Bolyukh: Figures 5, 6, 9; Para. 0051, 0073).


Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolyukh et al, in view of Badawiyeh et al, in view of Coan, in view of Desmond et al, further in view of Morris et al (US PG Pub No. 2008/0229354).
Regarding claims 4, 11 and 18, Bolyukh, Badawiyeh, Coan and Desmond, the combination is unclear with respect to determining the secondary content that is related to the primary content comprises analyzing the metadata of the content to determine a genre of the primary content, and retrieving the secondary content from the content provider comprises retrieving the secondary content based on the genre of the primary content.
In similar field of endeavor, Morris et al teaches determining the secondary content that is related to the primary content comprises analyzing the metadata of the content to determine a genre of the primary content, and retrieving the secondary content from the content provider comprises retrieving the secondary content based on .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolyukh et al, in view of Badawiyeh et al, in view of Coan, in view of Desmond et al, further in view of Sharifi et al (US Patent No. 9,619,854).
Regarding claim 21, Bolyukh, Badawiyeh, Coan and Desmond, the combination teaches limitations discussed with respect to 1. The combination is unclear with respect to generating a fingerprint based on the primary content; generating a recommendation for additional primary content based on the fingerprint; and presenting the recommendation concurrently with the primary content.
In similar field of endeavor, Sharifi et al teaches generating a fingerprint based on the primary content; generating a recommendation for additional primary content based on the fingerprint; and presenting the recommendation concurrently with the primary content (Abstract; Figures 5-6; Col.6 lines 1-61; Col.15 lines 35-46). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of providing context based recommendations without requiring specific inputs from viewer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423